                             1 WILKE, FLEURY, HOFFELT, GOULD & BIRNEY, LLP
                               DAN BAXTER (SBN 203862)
                             2 dbaxter@wilkefleury.com
                               400 Capitol Mall, Twenty-Second Floor
                             3 Sacramento, California 95814

                             4 Telephone:     (916) 441-2430
                               Facsimile:     (916) 442-6664
                             5
                               Attorneys for Defendant
                             6 FPI MANAGEMENT, INC.

                             7

                             8                                    UNITED STATES DISTRICT COURT

                             9                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                         10

                         11 JESSICA HAGERTY,                                          Case No. 2:19-CV-00740-KJM-DB

                         12                         Plaintiff,                        STIPULATION AND ORDER FOR
                                                                                      EXTENSION OF TIME TO RESPOND TO
                         13                  v.                                       COMPLAINT

                         14 REAL PAGE UTILITY MANAGEMENT,
                            VINEYARD GATE APARTMENT
                         15 COMPLEX, FPI MANAGEMENT,                                  Complaint Filed: March 20, 2019
                                                                                      Case Removed: April 29, 2019
                         16                         Defendants.                       Trial Date:      Not Yet Set

                         17

                         18                                                    RECITALS
                         19                  In the captioned matter, Plaintiff JESSICA HAGERTY (“Plaintiff”) and Defendant FPI
                         20 MANAGEMENT, INC. (“FPI”) are engaged in discussions regarding possible resolution of the

                         21 matter as between Plaintiff and FPI. In the hopes of furthering those discussions without the need

                         22 to submit imminent court filings, Plaintiff and FPI wish to secure an extension of time for FPI to

                         23 respond to Plaintiff’s Complaint.

                         24                                                  STIPULATION
                         25                  Pursuant to Local Rule 143, the parties, by and through their duly-authorized attorneys,
                         26 HEREBY STIPULATE AND AGREE that FPI shall have an additional forty-five (45) days in

                         27 which to respond to Plaintiff’s Complaint. Following the April 29, 2019 removal of this action to

                         28 this Court, the agreed-upon deadline for FPI’s response was May 17, 2019; pursuant to the instant
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP
                                 2032605.1                                                            2:17-CV-00586-TLN-CKD
  ATTORNEYS AT LAW
     SACRAMENTO
                                              STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                             1 stipulation, the new deadline for FPI to file and serve its response to Plaintiff’s Complaint shall be

                             2 July 1, 2019, inclusive.

                             3               SO STIPULATED.

                             4 DATED: June 17, 2019                        LAW OFFICE OF JEFFREY D. FULTON
                             5

                             6

                             7                                             By:                  /s/ Jeffrey D. Fulton
                                                                                              JEFFREY D. FULTON
                             8                                                                 Attorneys for Plaintiff
                                                                                               JESSICA HAGERTY
                             9

                         10
                                 DATED: June 17, 2019                      WILKE, FLEURY, HOFFELT,
                         11                                                GOULD & BIRNEY, LLP

                         12

                         13
                                                                           By:                   /s/ Dan Baxter
                         14
                                                                                                 DAN BAXTER
                         15                                                                  Attorneys for Defendant
                                                                                            FPI MANAGEMENT, INC.
                         16

                         17
                                                                              ORDER
                         18

                         19                  IT IS SO ORDERED.
                         20 DATED: June 17, 2019.

                         21

                         22
                                                                                      UNITED STATES DISTRICT JUDGE
                         23

                         24

                         25

                         26

                         27

                         28
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP
                                 2032605.1                                     -1-                    2:17-CV-00586-TLN-CKD
  ATTORNEYS AT LAW
     SACRAMENTO
                                              STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
